Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, 16-17, 25-26, 30-31 and 39-40 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miess (6,082,532). Claims 1-5, 7-11, 16-20, 22-26, 30-34 and 36-40 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stonehouse (5,682,982).  Claims 1-2, 10-11, 16-17, 25-26, 30-31 and 39-40 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2009 059 047. Each discloses a carrier, blank and method of forming a package for holding a plurality of containers, the carrier, blank and method comprising a central panel (28; 28; 14, 15; respectively) for engaging the plurality of containers, at least one attachment feature (58-62; 58, 60, 64; one of 20.2 through 24.3) in the central panel that receives and holds a top portion of a respective container, the at least one attachment feature comprises an opening (58; 58; opening of one of 20.2 through 24.3) in the central panel, a first retention feature (perimeter of 58 less 60; perimeter of 58 less 60; perimeter of smaller diameter portion of one of 20.2-24.3) defining a first portion of the opening and a second retention feature (perimeter of 60; 64; perimeter of larger diameter portion of one of 20.2-24.3) defining a second portion of the opening, the first retention feature comprises a first retention edge (edge of perimeter of 58 less 60; edge of perimeter of 58; edge of smaller diameter portion of one of 20.2-24.3) of the central panel for engaging a first portion of the respective container of the plurality of containers to at least partially attach the respective container to the carrier, and a first uninterrupted marginal portion (between 58 and the outer perimeter of 28; between 58 and the outer perimeter of 28; between the smaller diameter portion of one of 20.2-24.3 and the outer perimeter of 14, 15) of the central panel extending from the first retention edge, the second retention feature comprises a second retention edge (edge of perimeter of 60; 64; edge of larger diameter portion of one of 20.2-24.3) of the central panel for engaging a second portion of the respective container of the plurality of containers to at least partially attach the respective container to the carrier, and a second uninterrupted marginal portion (between 60 and the outer perimeter of 28; between 60 and the outer perimeter of 28; between the larger diameter portion of one of 20.2-24.3 and the outer perimeter of 14, 15) of the central panel extending from the second retention edge, the first retention edge defines the first portion of the opening and the second retention edge defines the second portion of the opening, and the opening having a first diameter between the first retention edge and the second retention edge, a flange (at 14; at 14; at 46) of the respective container to be contained having a second diameter, the first diameter less than the second diameter so the flange cannot pass through the opening.  
As to claims 2, 17 and 31, each discloses at least one of the first uninterrupted marginal portion (between 58 and the outer perimeter of 28; between 58 and the outer perimeter of 28; between the smaller diameter portion of one of 20.2-24.3 and the outer perimeter of 14, 15) and the second uninterrupted marginal portion (between 60 and the outer perimeter of 28; between 60 and the outer perimeter of 28; between the larger diameter portion of one of 20.2-24.3 and the outer perimeter of 14, 15) extends generally horizontally and coplanar with the central panel when in use or in blank form. 
As to claims 3, 18 and 32, Stonehouse discloses the at least one attachment feature (58, 60, 64) comprises at least one flexible feature (60) between the first uninterrupted marginal portion and the second uninterrupted marginal portion, the at least one flexible feature allowing the central panel to flex without weakening the central panel when the flange of a respective container is inserted into the opening. 
As to claims 4, 19 and 33, Stonehouse discloses the at least one flexible feature (60) comprising an area of weakening (62) extending inward from at least one of the retention edges. 
As to claims 5, 20 and 34, Stonehouse discloses the at least one flexible feature (60) comprises a cutout (defined by cut lines 62 on each side). 
As to claims 7, 22 and 36, Stonehouse discloses the at least one flexible feature (60) comprises two sides of 60 at the cuts defining two flexible features spaced apart from each other. 
As to claims 8, 23 and 37, Stonehouse discloses the first uninterrupted marginal portion (between 58 and the outer perimeter of 28) extending around the perimeter of the opening from the first flexible feature to the second flexible feature. 
As to claims 9, 24 and 38, Stonehouse discloses the second uninterrupted marginal portion (between 60 and the outer perimeter of 28) comprises a tab (60).
As to claims 10-11, 25-26 and 39-40, each discloses a first attachment feature (58-62; 58, 60, 64; one of 20.2 through 24.3) and at least one retention flap (30 and 32; 30 and 32; 12, 13 and 16, 17) foldably connected to the central panel, and a second attachment feature (66 and 68; 66 and 68; 20.1-24.4) in the at least one retention flap for cooperating with the first attachment feature when the at least one retention flap is in face-to-face contact with the central panel.

Applicant’s arguments, Terminal Disclaimer and amendments, filed June 27, 2022 with respect to the 112 and double patenting rejections have been fully considered and are persuasive. These grounds of rejection have been withdrawn. However, the applicant’s arguments with respect to the flange of the container referenced in the claims are not convincing, especially in the sets of independent claims 1 and 16, as do not include any containers, rendering limitations there to extraneous to and hard to discern a patentable significance thereto if there was one. The first and second retention features are not seen to distinguish in the claims from those defined by the  employed prior art to Miess, Stonehouse and DE 10 2009 059 047. Kruea et al. has been dropped as a reference primarily for expedience and not disclosing much different from the other references. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                           
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG